Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 04/23/2021. Claims 1-35 are pending in this application. Claims 1, 8, 16, 22 and 30 are independent claims. 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the machine-readable medium in claims 22-29 is interpreted as transitory signal or infrared with broadest reasonable interpretation in light of the specification.
The spec does not clearly define “a machine-readable medium”, to be non-transitory computer or machine readable medium. Thus, the examiner interprets it as signal and the product such as machine-readable medium in the claim 22 is subject to signal per se. In the spec, a computer-readable storage medium is defined as a non-transitory medium that excludes transitory signals.  However, the computer-readable storage medium cannot be the same as the machine-readable medium. Claims 23-29 are also rejected for incorporating the deficiency of their independent claim 22. 



Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 1, 8, 11, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngai (US PGPub 20050144602).

As per Claim 1. Ngai teaches of a processor comprising: one or more circuits to perform one or more instructions that have been identified by a compiler to be speculatively performed in parallel. (Par 5, A class of these compilers attempts to identify, or "speculate" on, which portions of the program can be executed in parallel threads. Thus, these threads are termed "speculative parallel threads." Par 23, Once the set of speculative parallel thread candidates is available, the compiler uses the methods and/or apparatus described below to select a set of speculative parallel threads from which to generate the parallel processing code. In the example of FIG. 13, the compiler selects the speculative parallel threads of candidates 13 and 15, and, therefore, assigns code segment 1 to the main thread and code segment 3 to a speculative parallel thread spawned by segment 1)

Re Claim 8, it is the system claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.

As per Claim 11. Ngai teaches of the system of claim 8, wherein the one or more processors are a first one or more processors, and the system further comprises a second one or more processors to launch the one or more instructions for performance by the first one or more processors. (Par 3, A typical use of parallel processing is to speed the execution of a sequential program by dividing the program into a main thread and one or more parallel threads and assigning the parallel threads to separate processors. The main thread is the primary execution path, and may start, or "spawn," additional parallel threads as appropriate. Each thread may execute on a separate processor, and information is shared between processors as needed based on the program execution flow. When two or more threads executing in parallel need to access the same data variable, a "data dependency" exists between the affected threads. In this case, the possibility exists that one of the threads may access the variable at an incorrect point in the overall program flow (i.e., before the data in the variable has been updated by another thread executing a process that should occur earlier in time than the instruction accessing the variable).)

Re Claim 16, it is the method claim, having similar limitations of claim 1. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 1.

As per Claim 19. Ngai teaches of the method of claim 16, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations. (Par 30, In another example, the candidate array 30 could contain a copy of the original program code that comprises the speculative parallel thread candidate. In a third, preferred example, the candidate array 30 could contain pointers to the appropriate code segments in the original program code that comprise the speculative parallel thread candidate.) 

Re Claim 22, it is the product claim, having similar limitations of claim 1. Thus, claim 22 is also rejected under the similar rationale as cited in the rejection of claim 1.


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. Claims 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Lancaster (US PGPub 20120047350). 

As per Claim 2. Ngai teaches of the processor of claim 1, wherein the one or more instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations, and (Par 30, In another example, the candidate array 30 could contain a copy of the original program code that comprises the speculative parallel thread candidate. In a third, preferred example, the candidate array 30 could contain pointers to the appropriate code segments in the original program code that comprise the speculative parallel thread candidate.) 
Ngai does not specifically teach, however Lancaster teaches of the one or more circuits are to perform the one or more instructions based, at least in part, on receiving a command from another processor. (Par 9, compiler for verifying and converting the plurality of the single line instructions into an executable set of commands for the parallel processor, wherein the processing apparatus is arranged to process each single line instruction which specifies an operation and an active group of selected data processing elements for each SIMD controller that is to take part in the operation.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add performing the one or more instructions based, at least in part, on receiving a command from another processor, as conceptually seen from the teaching of Lancaster, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

10. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Chakradhar (US PGPub 20100088490), and further in view of Laskowski (US PGPub 20170212791).

As per Claim 3. Ngai does not specifically teach, however Chakradhar teaches of the processor of claim 1, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations between a parallel processing unit and a host computer system, and (Fig. 3 and par 17, improving application execution efficiency within a hybrid computing platform including a host-processor and a parallel accelerator, the method comprising: receiving a parallel template including a description of application computations; automatically scheduling the offload of computation operations from a host processor memory to the parallel accelerator and scheduling data transfers between the host processor memory and the parallel accelerator such that the data transfers are minimized by modifying at least one of computation operations and communications in the template to generate an optimized execution plan; and executing the optimized execution plan on the parallel accelerator in response to a call from the application.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations between a parallel processing unit and a host computer system, as conceptually seen from the teaching of Lancaster, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
Neither Ngai nor Chakradhar specifically teaches, however Laskowski teaches of labeling safe operations following one or more identified copy operations. (Par 128, thread-safe mechanism 1110 offers thread safe operations that are dynamic, flexible, and cost efficient to allow for the parallel use of processing threads, as illustrated with reference to FIG. 13, such that an operation may not have to be processed atomically and rather, it is processed in a thread-safe environment that makes full use of the parallel processing power of the processing or computing threads without having to make any hardware or significant software changes to any of the components of the system, such as computing device 1100 of FIG. 11. Further, in one embodiment, to ensure the final results is correct, various values being processed on their corresponding threads may be efficiently and accurately aggregated.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add labeling safe operations following one or more identified copy operations, as conceptually seen from the teaching of Laskowski, into that of Ngai and Chakradhar because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

11. Claims 4, 20 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Vick (US PGPub 20100153776).

As per Claim 4. Ngai does not specifically teach, however Vick teaches of the processor of claim 1, wherein the instructions include extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel. (Par 65, the system may need to ensure that values needed to restore virtual state for a safepoint are kept available longer than they might otherwise be. For instance, the compiler may need to extend the live range of a variable to ensure that a value for the variable remains available until the following safepoint. Note also that the tables and mappings generated by the dynamic compiler to support safepoints can be maintained in the runtime environment, thereby allowing the system to restore the values from a preceding safepoint without adding additional instructions to the translated program code. Hence, because the mappings needed for safepoints are computed at compile time and stored in the runtime environment, no additional instructions need to be added into the program code to store mappings, and there are no run-time actions that are associated with reaching a safepoint.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel, as conceptually seen from the teaching of Vick, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 20, Ngai does not specifically teach, however Vick teaches of the method of claim 16, wherein the instructions include extended live ranges for variables used in speculatively performed operations. (Par 65, the system may need to ensure that values needed to restore virtual state for a safepoint are kept available longer than they might otherwise be. For instance, the compiler may need to extend the live range of a variable to ensure that a value for the variable remains available until the following safepoint. Note also that the tables and mappings generated by the dynamic compiler to support safepoints can be maintained in the runtime environment, thereby allowing the system to restore the values from a preceding safepoint without adding additional instructions to the translated program code. Hence, because the mappings needed for safepoints are computed at compile time and stored in the runtime environment, no additional instructions need to be added into the program code to store mappings, and there are no run-time actions that are associated with reaching a safepoint.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel, as conceptually seen from the teaching of Vick, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 28. Ngai does not specifically teach, however Vick teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least extend a live range of variables associated with operations identified to be speculatively performed in parallel. (Par 65, the system may need to ensure that values needed to restore virtual state for a safepoint are kept available longer than they might otherwise be. For instance, the compiler may need to extend the live range of a variable to ensure that a value for the variable remains available until the following safepoint. Note also that the tables and mappings generated by the dynamic compiler to support safepoints can be maintained in the runtime environment, thereby allowing the system to restore the values from a preceding safepoint without adding additional instructions to the translated program code. Hence, because the mappings needed for safepoints are computed at compile time and stored in the runtime environment, no additional instructions need to be added into the program code to store mappings, and there are no run-time actions that are associated with reaching a safepoint.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel, as conceptually seen from the teaching of Vick, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

12. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Mehalwal (US PGPub 20200380761).

As per Claim 5, Ngai does not specifically teach, however Mehalwal teaches of the processor of claim 1, wherein the processor is part of a parallel processing unit, and the one or more circuits are to perform the one or more instructions after receiving a kernel launch command from a host computer system. (Par 42, The command processor 137 performs the operations described with respect to Table 1 for each ray generation shader kernel launch. In various implementations, the command processor 137 concurrently performs multiple iterations of these operations, each for a different ray generation shader kernel, to allow multiple ray generation shader kernels to launch concurrently in the APD 116. The command processor 137 may use any technically feasible mechanism for such concurrent execution, such as using multiple hardware execution units in the command processor 137, using preemptive multitasking, using a combination thereof, or using any other technically feasible technique.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add performing the one or more instructions after receiving a kernel launch command from a host computer system, as conceptually seen from the teaching of Mehalwal, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

13. Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Thompson (US PGPub 20030233643).

As per Claim 6. Ngai does not specifically teach, however Thompson teaches of the processor of claim 1, wherein the instructions are part of a while loop. (Par 63, In one embodiment, the optimizing compiler 100 (FIG. 2) can perform at least one of the following functions or a combination of the following functions: (1) use speculation and predication to generate kernel-only code for while loops; (2) pre-process certain desirable counted loops with early exits to combine all the exit branches and convert the counted loops into while loops; (3) process/handle fully if-converted while loops; and/or (4) handle uncounted loops with explicit branches of control flow. As one example, the optimizing compiler 100 may include the HP C, C++, or Fortran compiler for the Itanium Processor Family architecture. The improved schedule for the loop permits reduced execution time.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the instructions are part of a while loop, as conceptually seen from the teaching of Thompson, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
 
14. Claims 7 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Hoang (US PGPub 20210397931).

As per Claim 7. Ngai does not specifically teach, however Hoang teaches of the processor of claim 1, wherein the instructions implement a portion of an inferencing operation using a recurrent neural network. (Par 19, To reduce the amount of data transfer needed to perform inferencing operations for a recurrent neural network, or RNN, techniques and memory structures are presented that allow for inferencing operations to be performed through in-array multiplications within the memory arrays of a non-volatile memory device. Par 65, FIG. 10B is a flowchart describing a process for the inference phase of supervised learning using a neural network to predict the “meaning” of the input data using an estimated accuracy. Depending on the case, the neural network may be inferenced both in the cloud and by an edge device's (e.g., smart phone, automobile process, hardware accelerator) processor. Par 73, FIG. 12 is a block diagram of one embodiment of an architecture for a GRU-based process-in-memory RNN inference accelerator.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a portion of an inferencing operation using a recurrent neural network, as conceptually seen from the teaching of Hoang, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 21. Ngai does not specifically teach, however Hoang teaches of the method of claim 16, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations, and wherein the instructions implement a portion of an inferencing operation using a neural network. (Par 19, To reduce the amount of data transfer needed to perform inferencing operations for a recurrent neural network, or RNN, techniques and memory structures are presented that allow for inferencing operations to be performed through in-array multiplications within the memory arrays of a non-volatile memory device. Par 65, FIG. 10B is a flowchart describing a process for the inference phase of supervised learning using a neural network to predict the “meaning” of the input data using an estimated accuracy. Depending on the case, the neural network may be inferenced both in the cloud and by an edge device's (e.g., smart phone, automobile process, hardware accelerator) processor. Par 73, FIG. 12 is a block diagram of one embodiment of an architecture for a GRU-based process-in-memory RNN inference accelerator.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a portion of an inferencing operation using a recurrent neural network, as conceptually seen from the teaching of Hoang, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

15. Claims 9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Chakradhar (US PGPub 20100088490).

As per Claim 9. Ngai teaches of the system of claim 8, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying copy operations (Par 30, In another example, the candidate array 30 could contain a copy of the original program code that comprises the speculative parallel thread candidate. In a third, preferred example, the candidate array 30 could contain pointers to the appropriate code segments in the original program code that comprise the speculative parallel thread candidate.) 
Ngai does not specifically teach, however Chakradhar teaches of copy operations from a parallel processing unit to a host computer system. (Fig. 3 and par 17, improving application execution efficiency within a hybrid computing platform including a host-processor and a parallel accelerator, the method comprising: receiving a parallel template including a description of application computations; automatically scheduling the offload of computation operations from a host processor memory to the parallel accelerator and scheduling data transfers between the host processor memory and the parallel accelerator such that the data transfers are minimized by modifying at least one of computation operations and communications in the template to generate an optimized execution plan; and executing the optimized execution plan on the parallel accelerator in response to a call from the application.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add copy operations from a parallel processing unit to a host computer system., as conceptually seen from the teaching of Chakradhar, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 23. Ngai does not specifically teach, however Chakradhar teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least identify the instructions to be speculatively performed in parallel based, at least in part, on identifying copy operations between a parallel processing unit and a host computer system in a representation of a computer program. (Fig. 3 and par 17, improving application execution efficiency within a hybrid computing platform including a host-processor and a parallel accelerator, the method comprising: receiving a parallel template including a description of application computations; automatically scheduling the offload of computation operations from a host processor memory to the parallel accelerator and scheduling data transfers between the host processor memory and the parallel accelerator such that the data transfers are minimized by modifying at least one of computation operations and communications in the template to generate an optimized execution plan; and executing the optimized execution plan on the parallel accelerator in response to a call from the application.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying copy operations between a parallel processing unit and a host computer system in a representation of a computer program, as conceptually seen from the teaching of Chakradhar, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

16. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Capellman (US Patent 11210073). 

As per Claim 10. Ngai does not specifically teach, however Capellman teaches of the system of claim 8, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on finding one or more conditional branches in a representation of a computer program that uses a neural network. (Col 3, lines 18-35, The translation module 114 then generates, based on the text encoding of the machine learning model, compilable code encoding the machine learning model. The translation module 114 may parse the text encoding of the machine learning model using regular expressions or other parsing techniques as can be appreciated. For example, where the text encoding of the machine learning model includes a plurality of conditional statements, the translation module 114 may parse the plurality of conditional statements. Parsing a conditional statement may include identifying an occurrence of a conditional statement in the text encoding of the machine learning model and identifying parameters or attributes of the conditional statement. For example, identifying the parameters or attributes of the conditional statement may include identifying one or more clauses to be evaluated when evaluating the conditional statement, identifying conditional actions performed depending on how the clause(s) are evaluated (e.g., TRUE or FALSE), and the like.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based, at least in part, on finding one or more conditional branches in a representation of a computer program that uses a neural network, as conceptually seen from the teaching of Capellman, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

17. Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Johnson (US Patent 8650555).

As per Claim 12. Ngai does not specifically teach, however Johnson teaches of the system of claim 8, wherein the one or more processors are a first one or more processors, the system further comprises a second one or more processors to launch the one or more instructions for performance by the first one or more processors, and the second one or more processors are to stop launching instructions speculatively in response to receiving a value via a copy operation that satisfies a condition preceding the one or more instructions in a representation of a computer program. (Claim 1, storing a copy of a set of instructions in a memory accessible by a processor; using the processor to modify the set of instructions to generate a modified set of instructions based on a selected trace, wherein said using the processor to modify includes changing branch instruction targets off the selected trace to a rollback instruction and the copy of the set of instructions; speculatively executing the modified set of instructions in the processor; and responsive to exiting the selected trace, halting said speculatively executing. Claim 14, storing a copy of a set of instructions in a memory accessible by a processor; using the processor to modify the set of instructions to generate a modified set of instructions based on a selected trace, wherein said using the processor to modify includes changing branch instruction targets off the selected trace to a rollback instruction and the copy of the set of instructions; speculatively executing the modified set of instructions in the processor; and responsive to exiting the selected trace, halting said speculatively executing the modified set of instructions and executing the rollback instruction and the copy of the set of instructions.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the second one or more processors are to stop launching instructions speculatively in response to receiving a value via a copy operation that satisfies a condition preceding the one or more instructions in a representation of a computer program, as conceptually seen from the teaching of Johnson, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

18. Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Gonion (US PGPub 20100325399).

As per Claim 13. Ngai does not specifically teach, however Gonion teaches of the system of claim 8, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on labeling operations that are safe to be speculatively performed. (Par 190, In the described embodiments, for software speculation, a compiler can generate code that presumes all vector elements can safely be processed in parallel. Then, at runtime, when the dynamic conditions that determine actual parallelism are calculated, the vector size is reduced through predication to only the appropriate elements (i.e., the elements that can safely be processed in parallel). The reduction in vector size is due to a data dependency, which implies the remainder of the presumptive element processing would likely not have occurred in the scalar program. Because of this, any faulting conditions in these elements would also not have occurred in the scalar program. After the data dependency is resolved, software-speculative code loops back and once again presumes the remainder of the elements in the vector may all be processed in parallel until determining that the remainder of the elements in the vector cannot be processed in parallel.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add labeling operations that are safe to be speculatively performed, as conceptually seen from the teaching of Gonion, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 25. Ngai does not specifically teach, however Gonion teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least label operations that are safe to be speculatively performed. (Par 190, In the described embodiments, for software speculation, a compiler can generate code that presumes all vector elements can safely be processed in parallel. Then, at runtime, when the dynamic conditions that determine actual parallelism are calculated, the vector size is reduced through predication to only the appropriate elements (i.e., the elements that can safely be processed in parallel). The reduction in vector size is due to a data dependency, which implies the remainder of the presumptive element processing would likely not have occurred in the scalar program. Because of this, any faulting conditions in these elements would also not have occurred in the scalar program. After the data dependency is resolved, software-speculative code loops back and once again presumes the remainder of the elements in the vector may all be processed in parallel until determining that the remainder of the elements in the vector cannot be processed in parallel.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add labeling operations that are safe to be speculatively performed, as conceptually seen from the teaching of Gonion, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

19. Claims 14 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Ogle (US PGPub 20040088473), and further in view of Whalley (US PGPub 20200104136).

As per Claim 14. Ngai does not specifically teach, however Ogle teaches of the system of claim 8, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on searching a representation of a computer program for copy operations, and (Par 37, In its most simple form, an appropriate update package 124 can be generated by starting at the beginning of the image and working up the address range as for the usual non-flash-memory case. However, three basic changes are required to allow the update package 124 to be applied to block-structured non-volatile memory device, such as a flash memory. First, as mentioned, an ADD or COPY operation where the destination region spans the next block boundary in the new image 122 must be split into two operations at that boundary point (e.g., at 316). Second, when searching for candidate COPY operations, the BDE must use the new image 122 as the source of copy operations that start before the current block that is being processed (e.g., 310b of FIG. 3B). This is because when updating block X 312, block X-1 310 has already been reprogrammed and contains the new image 122 for that block and not the original image 120. Typically a BDE will build a hashtable for the original image to quickly find potential source regions for copy operations; in this procedure, similar hashtables for both images would be generated and rather than searching only the original table for candidate locations, both are searched, and the appropriate image inspected to find an actual match depending on whether, as above, the location found lies before or after the start address of the current flash block. And, third, for simplicity, COPY operations whose source lies before the start of the block currently being processed should not cross into that block. Although the COPY can cross this boundary with no impact on the decoder, the BDE would need to switch source images at this boundary.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based, at least in part, on searching a representation of a computer program for copy operations, as conceptually seen from the teaching of Ogle, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
Neither Ngai nor Ogle specifically teaches, however Whalley teaches of identifying operations that follow the copy operations that are safe to be speculatively performed. (Par 26, If such eagerly executed consumer instructions are encountered in the regular fetch stream, they can be discarded without execution, but the dependent instructions of the consumers may begin start execution because their operands would be ready. As such, this eager execution approach dynamically and speculatively arranges a copy of an instruction at the earliest point where the instruction may be safely executed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying operations that follow the copy operations that are safe to be speculatively performed, as conceptually seen from the teaching of Whalley, into that of Ngai and Ogle because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 27. Ngai does not specifically teach, however Ogle teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least search a representation of a computer program for copy operations between a graphics processing unit and a host computer system, and  (Par 37, an appropriate update package 124 can be generated by starting at the beginning of the image and working up the address range as for the usual non-flash-memory case. However, three basic changes are required to allow the update package 124 to be applied to block-structured non-volatile memory device, such as a flash memory. First, as mentioned, an ADD or COPY operation where the destination region spans the next block boundary in the new image 122 must be split into two operations at that boundary point (e.g., at 316). Second, when searching for candidate COPY operations, the BDE must use the new image 122 as the source of copy operations that start before the current block that is being processed (e.g., 310b of FIG. 3B). This is because when updating block X 312, block X-1 310 has already been reprogrammed and contains the new image 122 for that block and not the original image 120. Typically a BDE will build a hashtable for the original image to quickly find potential source regions for copy operations; in this procedure, similar hashtables for both images would be generated and rather than searching only the original table for candidate locations, both are searched, and the appropriate image inspected to find an actual match depending on whether, as above, the location found lies before or after the start address of the current flash block. And, third, for simplicity, COPY operations whose source lies before the start of the block currently being processed should not cross into that block. Although the COPY can cross this boundary with no impact on the decoder, the BDE would need to switch source images at this boundary.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add searching a representation of a computer program for copy operations between a graphics processing unit and a host computer system, as conceptually seen from the teaching of Ogle, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
Neither Ngai nor Ogle specifically teaches, however Whalley teaches to identify operations that follow the copy operations and are safe to be speculatively performed. (Par 26, If such eagerly executed consumer instructions are encountered in the regular fetch stream, they can be discarded without execution, but the dependent instructions of the consumers may begin start execution because their operands would be ready. As such, this eager execution approach dynamically and speculatively arranges a copy of an instruction at the earliest point where the instruction may be safely executed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying operations that follow the copy operations and are safe to be speculatively performed, as conceptually seen from the teaching of Whalley, into that of Ngai and Ogle because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

20. Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Riegel (US PGPub 20210365817).

As per Claim 15, Ngai does not specifically teach, however Riegel teaches of the system of claim 8, wherein the instructions are part of a while loop that implements a portion of an inferencing operation using a neural network. (Par 284, he computational pattern in LNN is similar to feed-forward neural networks in which an input layer passes inputs to one or more internal layer or hidden layers that compute based on the respective inputs and which output are passed to finally reach an output. However, the LNN structure is implemented as a recurrent neural net where in addition to traditional feed-forward neural network patterns, some of the outputs are looped back to become inputs for the next pass, thereby providing a bi-directional inference structure.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add performing the one or more instructions based, at least in part, on receiving a command from another processor, as conceptually seen from the teaching of Riegel, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

21. Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Vincent (US PGPub 20170060579).

As per Claim 17. Ngai does not specifically teach, however Vincent teaches of the method of claim 16, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying operations that do not change a random state, overwrite outputs, use a signal instruction, or use a wait instruction. (Par 67, By holding instructions the processor architecture is able to remove NOPs from the instruction memory, for example. Further, implementations of the processor architecture allow for parallel execution pipelines combined with speculative execution to improve the overall performance when instructions are held waiting for inputs from other instructions.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based, at least in part, on identifying operations that do not change a random state, overwrite outputs, use a signal instruction, or use a wait instruction, as conceptually seen from the teaching of Vincent, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

22. Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Joy (US PGPub 20030014612).

As per Claim 18, Ngai does not specifically teach, however Joy teaches of the method of claim 16, wherein the instructions have been identified to be speculatively performed in parallel by the compiler based, at least in part, on identifying a conditional branch and selecting a path from a plurality of paths following the conditional branch. (Par 86, In another example, the compiler may be controlled to launch speculative parallel threads (epochs) on loop iterations with speculative execution in which branch conditions are predicted. In circumstances of unsafe speculation, the compiler may control execution to execute a plurality of threads to cover all possible branch conditions and to select results from the thread of the correct branch. In some processor implementations, two additional bits are appended to lines of the L1 data cache to store an indication of whether data in the line is speculatively loaded or speculatively stored so that nonspeculative results are rapidly retired.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add based, at least in part, on identifying a conditional branch and selecting a path from a plurality of paths following the conditional branch, as conceptually seen from the teaching of Joy, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

23. Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Whalley (US PGPub 20200104136).

As per Claim 24. Ngai does not specifically teach, however Whalley teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least identify operations following a copy operation that are safe to execute. (Par 26, If such eagerly executed consumer instructions are encountered in the regular fetch stream, they can be discarded without execution, but the dependent instructions of the consumers may begin start execution because their operands would be ready. As such, this eager execution approach dynamically and speculatively arranges a copy of an instruction at the earliest point where the instruction may be safely executed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add at least identify operations following a copy operation that are safe to execute, as conceptually seen from the teaching of Whalley, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

24. Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Gonion (US PGPub 20100325399), and further in view of Vick (US PGPub 20100153776).

As per Claim 26. Ngai does not specifically teach, however Gonion teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least label operations that are safe to be speculatively performed and (Par 190, In the described embodiments, for software speculation, a compiler can generate code that presumes all vector elements can safely be processed in parallel. Then, at runtime, when the dynamic conditions that determine actual parallelism are calculated, the vector size is reduced through predication to only the appropriate elements (i.e., the elements that can safely be processed in parallel). The reduction in vector size is due to a data dependency, which implies the remainder of the presumptive element processing would likely not have occurred in the scalar program. Because of this, any faulting conditions in these elements would also not have occurred in the scalar program. After the data dependency is resolved, software-speculative code loops back and once again presumes the remainder of the elements in the vector may all be processed in parallel until determining that the remainder of the elements in the vector cannot be processed in parallel.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add at least label operations that are safe to be speculatively performed, as conceptually seen from the teaching of Gonion, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
Neither Ngai nor Gonion specifically teaches, however Vick teaches to extend a live range of variables associated with operations labeled safe to be speculatively performed. (Par 65, the system may need to ensure that values needed to restore virtual state for a safepoint are kept available longer than they might otherwise be. For instance, the compiler may need to extend the live range of a variable to ensure that a value for the variable remains available until the following safepoint. Note also that the tables and mappings generated by the dynamic compiler to support safepoints can be maintained in the runtime environment, thereby allowing the system to restore the values from a preceding safepoint without adding additional instructions to the translated program code. Hence, because the mappings needed for safepoints are computed at compile time and stored in the runtime environment, no additional instructions need to be added into the program code to store mappings, and there are no run-time actions that are associated with reaching a safepoint.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add extending a live range of variables associated with operations labeled safe to be speculatively performed, as conceptually seen from the teaching of Vick, into that of Ngai and Gonion because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

25. Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ngai (US PGPub 20050144602), in view of Nancekievill (US PGPub 20060095749), and further in view of Gonion (US PGPub 20100325399).

As per Claim 29. Ngai does not specifically teach, however Nancekievill teaches of the machine-readable medium of claim 22, wherein the set of instructions, which if performed by the one or more processors, further cause the one or more processors to at least find a conditional branch in a representation of a computer program based, at least in part, on identifying a copy operation in the representation of the computer program, select a path from a plurality of paths following the conditional branch, and (Par 5, In order to deal with this situation, which can cause severe performance problems due to the requirement to flush the pipeline, refill the pipeline and restart execution should the incorrect instructions be fetched, it is known to provide branch prediction mechanisms within such data processing systems. Such branch prediction mechanisms seek to predict whether or not a particular conditional branch instruction will or will not be taken. It is known to keep a copy of previous branch behavior and when a new branch is encountered to use this stored record of a preceding number of branch outcomes to look up into a branch prediction memory to determine a prediction as to whether or not the conditional branch instruction just encountered will or will not be taken.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add finding a conditional branch in a representation of a computer program based, at least in part, on identifying a copy operation in the representation of the computer program, select a path from a plurality of paths following the conditional branch, as conceptually seen from the teaching of Nancekievill, into that of Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 
Neither Ngai nor Nancekievill specifically teaches, however Gonion teaches to identify instructions in the selected path that are safe to be speculatively performed. (Par 190, In the described embodiments, for software speculation, a compiler can generate code that presumes all vector elements can safely be processed in parallel. Then, at runtime, when the dynamic conditions that determine actual parallelism are calculated, the vector size is reduced through predication to only the appropriate elements (i.e., the elements that can safely be processed in parallel). The reduction in vector size is due to a data dependency, which implies the remainder of the presumptive element processing would likely not have occurred in the scalar program. Because of this, any faulting conditions in these elements would also not have occurred in the scalar program. After the data dependency is resolved, software-speculative code loops back and once again presumes the remainder of the elements in the vector may all be processed in parallel until determining that the remainder of the elements in the vector cannot be processed in parallel.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add identifying instructions in the selected path that are safe to be speculatively performed, as conceptually seen from the teaching of Gonion, into that of Ngai and Nancekievill because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

26. Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaik (US PGPub 20160125736), in view of Ngai (US PGPub 20050144602).

As per Claim 30, Shaik teaches of a vehicle, comprising: a computer vision system that includes one or more processors to identify one or more trajectories of a corresponding one or more objects based, at least in part, on performing one or more inferencing operations using a representation of a computer program that includes one or more instructions (Par 24, In one aspect, and as illustrated in FIG. 1, various methods 100 of the present technology may include receiving primary data from a first source as indicated by method step 110. Many tasks relevant to driver support and semi-automated or autonomous vehicles (such as vehicle detection and tracking, path planning, and control) benefit from the use of high-precision maps. For example, while the map of FIG. 2 generally shows the location of a parking lot 210, it does not show individual parking space locations, which would be helpful for autonomous vehicle parking. Thus, the primary data may include map data, geographical map information, and/or other information sufficient to identify or otherwise determine the number of parking spaces, as well as the location for one or more of a plurality of vehicle parking spaces within a parking lot 210. In certain aspects, or if the primary data is unavailable, the autonomous vehicles may use an algorithm to identify the number of parking spaces that are in the parking lot, as well as their approximate location. For example, algorithms commonly known as SLAM (simultaneous localization and mapping), and their variations, can be used to construct or supplement maps specific for parking spaces. In another example, information may be obtained from various cameras, such as surveillance cameras used to oversee the parking lots. Various maps useful with the present technology can be created or built using computer vision algorithms, specifically by inferring the trajectory/dynamic motion of the vehicles.)
one or more of a propulsion system, a directional control system, and a vehicle operator notification system to perform one or more actions based, at least in part, on the identified one or more trajectories. (Par 42, Once the vacant parking spaces are identified and, if necessary, entitlement is determined prior to electing a selected parking space, the present teachings provide for the creation of a trajectory to the selected vacant parking space, represented by method step 180. Method step 190 represents parking the autonomous vehicle in the selected vacant parking space.)
Shaik does not specifically teach, however Ngai teaches of a computer program that includes one or more instructions that have been identified by a compiler to be speculatively performed in parallel; and (Par 5, A class of these compilers attempts to identify, or "speculate" on, which portions of the program can be executed in parallel threads. Thus, these threads are termed "speculative parallel threads." Par 23, Once the set of speculative parallel thread candidates is available, the compiler uses the methods and/or apparatus described below to select a set of speculative parallel threads from which to generate the parallel processing code. In the example of FIG. 13, the compiler selects the speculative parallel threads of candidates 13 and 15, and, therefore, assigns code segment 1 to the main thread and code segment 3 to a speculative parallel thread spawned by segment 1)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a computer program that includes one or more instructions that have been identified by a compiler to be speculatively performed in parallel, as conceptually seen from the teaching of Ngai, into that of Shaik because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

As per Claim 32. Shaik does not specifically teach, however Ngai teaches of the vehicle of claim 30, wherein the one or more instructions have been identified to be speculatively performed by the compiler based, at least in part, on identifying copy operations. (Par 30, In another example, the candidate array 30 could contain a copy of the original program code that comprises the speculative parallel thread candidate. In a third, preferred example, the candidate array 30 could contain pointers to the appropriate code segments in the original program code that comprise the speculative parallel thread candidate.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the one or more instructions have been identified to be speculatively performed by the compiler based, at least in part, on identifying copy operations, as conceptually seen from the teaching of Ngai, into that of Shaik because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

27. Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaik (US PGPub 20160125736), in view of Ngai (US PGPub 20050144602), and further in view of Mehalwal (US PGPub 20200380761).

As per Claim 31. Neither Shaik nor Ngai specifically teaches, however Mehalwal teaches of the vehicle of claim 30, wherein the one or more processors include one or more first processors in a host computer system and one or more second processors in a parallel processing unit, where the one or more second processors are to execute instructions speculatively based, at least in part, on receiving a command from the host computer system that launches a kernel containing the instructions on the parallel processing unit. (Par 42, The command processor 137 performs the operations described with respect to Table 1 for each ray generation shader kernel launch. In various implementations, the command processor 137 concurrently performs multiple iterations of these operations, each for a different ray generation shader kernel, to allow multiple ray generation shader kernels to launch concurrently in the APD 116. The command processor 137 may use any technically feasible mechanism for such concurrent execution, such as using multiple hardware execution units in the command processor 137, using preemptive multitasking, using a combination thereof, or using any other technically feasible technique.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add executing instructions speculatively based, at least in part, on receiving a command from the host computer system that launches a kernel containing the instructions on the parallel processing unit, as conceptually seen from the teaching of Mehalwal, into that of Shaik and Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

28. Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaik (US PGPub 20160125736), in view of Ngai (US PGPub 20050144602), and further in view of Gonion (US PGPub 20100325399).

As per Claim 33. Neither Shaik nor Ngai specifically teaches, however Gonion teaches of the vehicle of claim 30, wherein the one or more instructions have been identified to be speculatively performed by the compiler based, at least in part, on labeling safe operations. (Par 190, In the described embodiments, for software speculation, a compiler can generate code that presumes all vector elements can safely be processed in parallel. Then, at runtime, when the dynamic conditions that determine actual parallelism are calculated, the vector size is reduced through predication to only the appropriate elements (i.e., the elements that can safely be processed in parallel). The reduction in vector size is due to a data dependency, which implies the remainder of the presumptive element processing would likely not have occurred in the scalar program. Because of this, any faulting conditions in these elements would also not have occurred in the scalar program. After the data dependency is resolved, software-speculative code loops back and once again presumes the remainder of the elements in the vector may all be processed in parallel until determining that the remainder of the elements in the vector cannot be processed in parallel.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the one or more instructions have been identified to be speculatively performed by the compiler based, at least in part, on labeling safe operations, as conceptually seen from the teaching of Gonion, into that of Shaik and Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

29. Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaik (US PGPub 20160125736), in view of Ngai (US PGPub 20050144602), and further in view of Vick (US PGPub 20100153776).

As per Claim 34. Neither Shaik nor Ngai specifically teaches, however Vick teaches of the vehicle of claim 30, wherein the instructions include extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel. (Par 65, the system may need to ensure that values needed to restore virtual state for a safepoint are kept available longer than they might otherwise be. For instance, the compiler may need to extend the live range of a variable to ensure that a value for the variable remains available until the following safepoint. Note also that the tables and mappings generated by the dynamic compiler to support safepoints can be maintained in the runtime environment, thereby allowing the system to restore the values from a preceding safepoint without adding additional instructions to the translated program code. Hence, because the mappings needed for safepoints are computed at compile time and stored in the runtime environment, no additional instructions need to be added into the program code to store mappings, and there are no run-time actions that are associated with reaching a safepoint.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add extended live ranges for variables used by operations associated with instructions identified to be speculatively performed in parallel, as conceptually seen from the teaching of Vick, into that of Shaik and Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 

30. Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaik (US PGPub 20160125736), in view of Ngai (US PGPub 20050144602), and further in view of Hoang (US PGPub 20210397931).

As per Claim 35. Neither Shaik nor Ngai specifically teaches, however Hoang teaches of the vehicle of claim 30, wherein the instructions implement a portion of an inferencing operation using a recurrent neural network. (Par 19, To reduce the amount of data transfer needed to perform inferencing operations for a recurrent neural network, or RNN, techniques and memory structures are presented that allow for inferencing operations to be performed through in-array multiplications within the memory arrays of a non-volatile memory device. Par 65, FIG. 10B is a flowchart describing a process for the inference phase of supervised learning using a neural network to predict the “meaning” of the input data using an estimated accuracy. Depending on the case, the neural network may be inferenced both in the cloud and by an edge device's (e.g., smart phone, automobile process, hardware accelerator) processor. Par 73, FIG. 12 is a block diagram of one embodiment of an architecture for a GRU-based process-in-memory RNN inference accelerator.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a portion of an inferencing operation using a recurrent neural network, as conceptually seen from the teaching of Hoang, into that of Shaik and Ngai because this modification can help optimize the resources such as processors and memories to predict which paths/tasks are to be speculatively performed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193